           Case 21-90281               Doc 16          Filed 05/18/21 Entered 05/18/21 13:20:59                             Desc Main
                                                         Document     Page 1 of 2
Information to identify the case:
Debtor 1              Karen Jones                                                               Social Security number or ITIN     xxx−xx−0956
                      First Name   Middle Name    Last Name                                     EIN _ _−_ _ _ _ _ _ _
Debtor 2                                                                                        Social Security number or ITIN _ _ _ _
                      First Name   Middle Name    Last Name
(Spouse, if filing)
                                                                                                EIN   _ _−_ _ _ _ _ _ _
United States Bankruptcy Court              Central District of Illinois
                                                                                                Date case filed for chapter 13 5/17/21
Case number:          21−90281


Official Form 309I
Notice of Chapter 13 Bankruptcy Case                                                                                                         10/20

For the debtors listed above, a case has been filed under chapter 13 of the Bankruptcy Code. An order for relief has
been entered.
This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.
The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors, the debtors' property, and certain codebtors. For example, while the stay is in effect,
creditors cannot sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors.
Creditors cannot demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to
pay actual and punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not
exist at all, although debtors can ask the court to extend or impose a stay.
Confirmation of a chapter 13 plan may result in a discharge. Creditors who assert that the debtors are not entitled to a discharge
under 11 U.S.C. § 1328(f) must file a motion objecting to discharge in the bankruptcy clerk's office within the deadline specified in
this notice. Creditors who want to have their debt excepted from discharge may be required to file a complaint in the bankruptcy
clerk's office by the same deadline. (See line 13 below for more information.)
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at https://pacer.uscourts.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.
Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                             About Debtor 1:                                             About Debtor 2:
1. Debtor's full name                        Karen Jones

2. All other names used in the
   last 8 years
                                             1707 Gentry Square Lane
3. Address                                   Apt 106
                                             Champaign, IL 61821
                                             Carlos Francisco Cisneros Vilchis                           Contact phone 630−324−6666
                                             O'Flaherty Law, P.C.
4. Debtor's attorney
   Name and address
                                             1515 Legacy Circle                                          Email: carlos@oflaherty−law.com
                                             1A
                                             Naperville, IL 60563
5. Bankruptcy trustee                        Marsha L Combs−Skinner                                      Contact phone 217−837−9730
   Name and address                          Chapter 13 Standing Bankruptcy Trustee                      Email: Trusteecs@Danville13.com
                                             108 S. Broadway
                                             PO Box 349
                                             Newman, IL 61942
6. Bankruptcy clerk's office                 203 U.S. Courthouse                                         Hours open 8:00 am − 5:00 pm
                                             201 S. Vine Street
    Documents in this case may be filed      Urbana, IL 61802                                            Contact phone 217−974−7330
    at this address.                                                                                     Date: 5/18/21
    You may inspect all records filed in
    this case at this office or online at    Visit www.ilcb.uscourts.gov for this court's mandatory
     https://pacer.uscourts.gov.             electronic filing policy.
                                                                                                              For more information, see page 2




Official Form 309I                                   Notice of Chapter 13 Bankruptcy Case                                           page 1
        Case
      Case   21-90281Doc
           21-90281    Doc
                         7 16   Filed
                            Filed     05/18/21
                                  05/18/21      Entered
                                             Entered       05/18/21
                                                      05/18/21      13:20:59
                                                                08:50:48      Desc
                                                                           Desc    Main
                                                                                Ch 13 First
                                  Document
                                      Mtg Page Page
                                                 2 of 22 of 2
Debtor Karen Jones                                                                                                     Case number 21−90281
7. Meeting of creditors
   Debtors must attend the
   meeting to be questioned
                                  June 24, 2021 at 09:00 AM                                     LOCATION:
   under oath. In a joint case,
   both spouses must attend.     The meeting may be continued or adjourned to a                 Meeting will be telephonic. To
   Creditors may attend, but are later date. If so, the date will be on the court               attend, Dial: 1−877−930−7165
   not required to do so.        docket.
                                                                                                and enter: 1826354, when
                                                                                                prompted for participation code.
8. Deadlines                               Deadline to file a complaint to challenge                 Filing deadline: 8/23/21
   The bankruptcy clerk's office           dischargeability of certain debts:
   must receive these
   documents and any required              You must file:
   filing fee by the following             • a motion if you assert that the debtors are
   deadlines.                                  not entitled to receive a discharge under
                                               U.S.C. § 1328(f) or
                                           • a complaint if you want to have a particular
                                               debt excepted from discharge under
                                               11 U.S.C. § 523(a)(2) or (4).
                                           Deadline for all creditors to file a proof of claim       Filing deadline: 7/26/21
                                           (except governmental units):
                                           Deadline for governmental units to file a proof of        Filing deadline: 180 days after
                                           claim:                                                    order for relief entered


                                           Deadlines for filing proof of claim:
                                           A proof of claim is a signed statement describing a creditor's claim. A proof of claim form
                                           may be obtained at www.uscourts.gov or any bankruptcy clerk's office.
                                           If you do not file a proof of claim by the deadline, you might not be paid on your claim. To be
                                           paid, you must file a proof of claim even if your claim is listed in the schedules that the
                                           debtor filed.
                                           Secured creditors retain rights in their collateral regardless of whether they file a proof of
                                           claim. Filing a proof of claim submits the creditor to the jurisdiction of the bankruptcy court,
                                           with consequences a lawyer can explain. For example, a secured creditor who files a proof
                                           of claim may surrender important nonmonetary rights, including the right to a jury trial.


                                           Deadline to object to exemptions:                          Filing           30 days after the
                                           The law permits debtors to keep certain property as        deadline:        conclusion of the
                                           exempt. If you believe that the law does not authorize                      meeting of
                                           an exemption claimed, you may file an objection.                            creditors
9. Filing of plan                          Objections to confirmation MUST be filed within 21 days after the date the Meeting of
   The debtor has not filed a plan as of   Creditors is concluded. If no objections are timely filed, the Court may enter an order
   this date. A copy of the plan will be   confirming the Plan. The filing of a proof of claim does not constitute an objection to
   sent separately.                        confirmation and will not prevent a claim from being modified pursuant to the terms set forth
                                           in the plan. In the event objections to confirmation are timely filed, a hearing will be scheduled
                                           on confirmation and any timely filed objections.
10. Creditors with a foreign                 If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
    address                                  asking the court to extend the deadline in this notice. Consult an attorney familiar with
                                             United States bankruptcy law if you have any questions about your rights in this case.
11. Filing a chapter 13                      Chapter 13 allows an individual with regular income and debts below a specified amount to
    bankruptcy case                          adjust debts according to a plan. A plan is not effective unless the court confirms it. You
                                             may object to confirmation of the plan and appear at the confirmation hearing. The debtor
                                             will remain in possession of the property and may continue to operate the business, if any,
                                             unless the court orders otherwise.
12. Exempt property                          The law allows debtors to keep certain property as exempt. Fully exempt property will not be
                                             sold and distributed to creditors, even if the case is converted to chapter 7. Debtors must file
                                             a list of property claimed as exempt. You may inspect that list at the bankruptcy clerk's office
                                             or online at https://pacer.uscourts.gov. If you believe that the law does not authorize an
                                             exemption that debtors claimed, you may file an objection by the deadline.
13. Discharge of debts                       Confirmation of a chapter 13 plan may result in a discharge of debts, which may include all
                                             or part of a debt. However, unless the court orders otherwise, the debts will not be
                                             discharged until all payments under the plan are made. A discharge means that creditors
                                             may never try to collect the debt from the debtors personally except as provided in the plan.
                                             If you want to have a particular debt excepted from discharge under 11 U.S.C. § 523(a)(2) or
                                             (4), you must file a complaint and pay the filing fee in the bankruptcy clerk's office by the
                                             deadline. If you believe that the debtors are not entitled to a discharge of any of their debts
                                             under 11 U.S.C. § 1328(f), you must file a motion by the deadline.


Official Form 309I                                  Notice of Chapter 13 Bankruptcy Case                                    page 2
